Per Curiam.

By verdict and judgment which we find to be entirely supportable, defendant has been held liable for the conversion of plaintiff's property. The only question which invites comment is whether defendant is entitled to a limitation of its liability by virtue of section 201 of the General Business Law. We think not.
Section 201 affords an innkeeper a limited liability, under certain circumstances, for the “ loss of or damage to ” a guest’s property. There was no “ loss ” or “ damage ” in this case, and no misadventure of the kind which is contemplated by the statute. There was a sale and disposition of plaintiff’s property as the voluntary, intentional and deliberate act of defendant as a matter of claimed right under section 207 of the General Business Law. This section of the law prescribes an innkeeper’s rights under certain circumstances, in which defendant purported to act, and affords its own defined protection. The issue litigated at the trial was whether defendant was entitled, on the facts disclosed, to the protection of this statute. It has been held, and we aErm, that defendant did not bring itself within the statute and is, therefore, liable in conversion for its unlawful act.
*423We think there is no room for section 201 of the General Business Law then to come into play. It was not the contemplation of that section of the law to limit an innkeeper’s liability for its own misappropriation of a guest’s property, albeit without animus furandi, and to give the innkeeper a secondary protection of limited liability in those cases in which it has failed in its assertion of right under section 207.